Citation Nr: 1505282	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-08 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition of the legs, to include pyoderma gangrenosum and leg ulcers.

2.  Entitlement to service connection for amputation of the left leg above the knee.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the VA RO in Chicago, Illinois, from which the appeal was certified.  These matters were previously remanded by the Board in November 2012.

In his March 2009 substantive appeal, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in March 2010.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has chronic leg ulcers which began in service and ultimately resulted in the amputation of his left leg.  The Veteran underwent VA examination in connection with his claims in November 2012.  Upon review, the Board finds the November 2012 VA opinion insufficient for purposes of determining service connection.  The VA examiner attributed the Veteran's leg ulcers to pyoderma gangrenosum, but failed to address whether that condition had its onset in service, was caused by service, or is otherwise related to service.  Additionally, the VA examiner did not provide the Veteran with a current diagnosis, and also did not address whether the Veteran had a disability for service connection purposes at any point during the pendency of the appeal.  As such, remand is warranted in order to obtain an addendum opinion.  See Brokowski v. Shinseki, 23 Vet App 79 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, upon review of the Veteran's claims file, it is clear that he has received compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and upon remand the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Finally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2006 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2006 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Then, forward the Veteran's claims file to the November 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the diagnoses of record, including pyoderma gangrenosum and leg ulcers.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report, and with consideration of the Veteran's other lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin condition of the legs diagnosed at any point during the pendency of the appeal, to include pyoderma gangrenosum and leg ulcers, had its onset in service, was caused by service, or is otherwise related to service.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claims of entitlement to service connection for a skin condition of the legs, to include pyoderma gangrenosum and leg ulcers, and entitlement to service connection for amputation of the left leg above the knee.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




